      Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 1 of 54



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

KIERRA THOMAS,                               *       CASE NO: 18-cv-4373
ANTOINE CLARK,                               *
AND SHIRLEY HARRIS                           *
                                             *
VERSUS                                       *       JUDGE SARAH S. VANCE
                                             *
RANDALL CHAMBERS,                            *
GOD’S WAY TRUCKING, LLC                      *       MAG. JUDGE KAREN WELLS ROBY
CANAL INSURANCE COMPANY                      *
                                             *
  *       *      *       *       *       *       *     *      *       *      *       *      *

                                      PRE-TRIAL ORDER

                               DATE OF PRETRIAL CONFERENCE

  1. The pretrial conference will be held on April 16, 2019 at 2:00 p.m.

                              COUNSEL AND PARTIES REPRESENTED

  2. Vanessa Motta, Joseph Bruno, and Donald D. Reichert. Jr. represent Plaintiffs, Kierra

       Thomas, Shirley Harris and Antoine Clark.

       Guy D. Perrier and Dustin L. Poché of Perrier & Lacoste, LLC represent Defendants,

       Randall Chambers, God’s Way Trucking and Canal Insurance Company.

                                     DESCRIPTION OF PARTIES

  3. Plaintiffs are Kierra Thomas, Shirley Harris and Antoine Clark. Kierra Thomas is a

       person of the full age of majority and resident of and domiciled in the Parish of Orleans,

       State of Louisiana. Kierra Thomas was the owner and operator of the 2016 Nissan

       Altima which was involved in the motor vehicle collision that occurred on April 24,

       2017. Antoine Clark is a person of the full age of majority and resident of and domiciled

       in the Parish of Orleans, State of Louisiana. Antoine Clark was a front seat passenger in

       the vehicle driven by Kierra Thomas during the April 24, 2017 motor vehicle collision.

                                                 1
     Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 2 of 54



        Shirley Harris is a person of the full age of majority and resident of and domiciled in the

        Parish of Orleans, State of Louisiana. Shirley Harris was a backseat driver side passenger

        in the vehicle driven by Kierra Thomas during the April 24, 2017 motor vehicle collision.

        Defendants are Randall Chambers, God’s Way Trucking and Canal Insurance Company.

        Canal Insurance Company is a foreign insurance company incorporated in South Carolina

        with its principal place of business in South Carolina. Randall Chambers is a person of

        full age of majority, who resides in and is domiciled in Georgia. God’s Way Trucking,

        LLC is a limited liability company registered in Georgia. Canal Insurance Company

        provided a policy of insurance to its insured, Gods Way Trucking, LLC. Randall

        Chambers was an employee of God’s Way Trucking, LLC, and he was acting within the

        course and scope of his employment with God’s Way Trucking, LLC at the time of the

        alleged incident.

            SUMMARY OF FACTUAL BASIS AND LEGAL AND JURISDICTIONAL BASIS

   4.

              Plaintiffs’ Summary of Factual Basis and Legal Basis:

        On April 24, 2017, Kierra Thomas was driving a 2016 Nissan Altima traveling

westbound in the right-hand lane of the three-lane I-10. Antoine Clark, Shirley Harris and Sam

Doyle were passengers in the vehicle. Kierra Thomas, Antoine Clark, Shirley Harris, and Sam

Doyle were heading to a birthday get together. Meanwhile, Defendant Randall Chambers, was

driving a 2007 Peterbilt vehicle, with an attached trailer, westbound in the middle lane of the

three-lane I-10. Randall Chambers had been driving all day through multiple states.

        Kierra Thomas, following all traffic regulations and proceeding straight in a cautious

fashion, was then struck near milepost 242 of I-10 by the rear side part of the trailer attached to

the vehicle driven by Randall Chambers as he negligently crossed over the white lines. As a
                                                 2
     Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 3 of 54



result of the trailer colliding with Kierra Thomas’ vehicle, Kierra Thomas, along with her

passengers, Antoine Clark and Shirley Harris, were violently jolted inside the vehicle, and

sustained severe physical and mental injuries. Kierra Thomas suffered bodily injuries, including

but not limited to, injuries to her neck, left flank, and back. Antoine Clark suffered bodily

injuries, including but not limited to, injuries to his neck and back. Shirley Harris suffered

bodily injuries, including but not limited to her neck and back.

       At the time of the above described collision, the vehicle driven by Randall Chambers and

the attached trailer were owned by Defendant God’s Way Trucking, LLC, and Randall Chambers

was within the course and scope of his employment with God’s Way Trucking, LLC. As such,

God’s Way Trucking is responsible for the negligence and/or liability attributed to Randall

Chambers.     The collision and the resulting injuries to Plaintiffs were caused through the

negligence of Randall Chambers, which negligence includes, but is not limited to, the following

actions and/or inactions: (1) disregarded traffic conditions; (2) gross negligence; (3) failure to

maintain proper control of a vehicle; (4) failure to maintain a proper lookout and/or being

distracted or inattentive; (5) failure to take all reasonable evasive action to avoid this collision;

(6) failure to yield; (7) failure to properly change lanes; (8) operation of the vehicle in a reckless

and/or negligent manner; (9) acting in violation of the laws of the State of Louisiana and/or the

Parish of Orleans; and (10) other acts of negligence or fault.          Defendant Canal Insurance

Company, at all times relevant herein, had in full force and effect a policy of automobile liability

insurance coverage in favor of God’s Way Trucking, LLC and Randall Chambers. A such,

Canal Insurance Company is responsible for the negligence and/or liability attributed to Randall

Chambers and/or God’s Way Trucking, LLC.




                                                  3
     Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 4 of 54



               Defendants’ Summary of Factual Basis and Legal Basis:

       All Plaintiffs’ alleged damages and/or injuries made the subject of this litigation were

proximately caused solely and entirely by the fault and/or negligence and/or intentional acts of

Plaintiffs, Kierra Thomas, Shirley Harris and Antoine Clark. Defendants also maintain that they

had no responsibility or liability for the damages complained of, and the alleged accident

occurred under circumstances over which they were not required to exercise control. Defendants

further submit that Plaintiffs were not injured as a result of the accident and/or the alleged

injuries were pre-existing. In the event the finder of fact believes Plaintiffs were injured in the

accident made the basis of this litigation, Plaintiffs failed to mitigate their damages.

        Plaintiffs and Defendants Summary of Jurisdictional Basis: This Court has Diversity

Jurisdiction.   28 U.S.C. § 1332 provides federal district courts with concurrent original

jurisdiction in cases “where the amount in controversy exceeds the sum or value of $75,000.00,

exclusive of interest and costs, and is between – (1) citizens of different states….” The instant

matter was removed to the U.S.D.C. for the Eastern District of Louisiana on April 27, 2018. The

jurisdictional facts that support removal must be judged at the time of the removal. Gebbia v.

Wal-Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000).

                            PENDING AND CONTEMPLATED MOTIONS

   5. The following Motions are pending:

           o Plaintiffs’ Motion in Limine to Exclude the Video Surveillance of Antoine Clark

                and Kierra Thomas and Request for Sanctions;

           o Plaintiffs’ Motion In Limine to Exclude Testimony of Torrence Welch under

                Daubert Standards & Motion in Limine to Exclude Testimony of Torrence Welch;




                                                  4
Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 5 of 54



    o Plaintiffs’ Motion in Limine to Strike or Limit the Testimony of Marilyn Pacheco

       re Plaintiff’s Medical Bills;

    o Plaintiffs’ Omnibus Motion in Limine:

           o Collateral Sources of Income or Funds.

           o Other Claims.

           o Impact on Insurance Rates, Premiums and/or Medical Bills and/or

              Charges.

           o Prior Disclosure of witnesses, exhibits and documents.

           o Employment of Counsel.

           o Taxation of Recoveries.

           o Results of Expert Studies.

           o Attorney referral to Healthcare Provider.

           o Inflammatory Arguments by Defense Counsel.

           o Depositions to Which Plaintiffs Were Neither Present, Represented, Nor

              Given Prior Notice.

           o Reference to Hearsay by Witnesses in Support of Factual Assertions.

           o Arrests and/or Criminal Records.

           o Attorney Advances of court costs, and expenses of litigation.

           o Phone Records of any of the Plaintiffs.

           o Testimony, Records and/or Police Reports of any other accidents.

           o Evidentiary proceedings should be held outside of the presence of the Jury

              per Federal Rule of Evidence Art. 103.




                                       5
Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 6 of 54



           o Plaintiffs’ prior unrelated injuries and/or accidents are irrelevant, unduly

              prejudicial and should be excluded.

           o Plaintiffs’ prior claims and/or litigations are irrelevant, unduly prejudicial

              and should be excluded

    o Defendants’ Motion in Limine to Exclude Evidence of Past Convictions;

    o Defendants’ Daubert Motion and Motion in Limine to Exclude or Limit the

       Testimony of James Pittman;

    o Defendants’ Motion in Limine to Exclude Portions of Accident Report and Limit

       Testimony of Officer Jassa Senga;

    o Defendants’ Motion in Limine to Exclude Testimony of Any Witness regarding

       their Settlement in Other Related Matters;

    o Defendants’ Omnibus Motion in Limine regarding the following evidence:

           o Any arguments about or any reference to the relative financial positions of

              Defendants and Plaintiffs should be excluded.

           o Any evidence, testimony or questions related to insurance coverage or

              corresponding policy limits should be excluded.

           o Any lay testimony related to Plaintiffs’ medical condition, work capacity,

              or alleged disability should be excluded.

           o Any evidence of Plaintiffs’ future damages should be excluded unless

              reduced to present value.

           o Any duplicative or cumulative lay witnesses or experts should be

              excluded.




                                          6
        Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 7 of 54



                        o Attorney negotiated discounts and charges for narrative reports for

                            purposes of litigation are not medical costs and are not subject to the

                            collateral source rule and should be excluded from plaintiff’s claimed

                            damages.

                        o Any improper argument that the jury is the conscience of the community

                            or similar “Golden Rule” arguments should be excluded.

                        o Any “unit of time” damage calculations should be excluded.

               o Defendants’ Motion for Partial Summary Judgement. Defendants admitted that

                    Mr. Chambers was in the course and scope of his employment at the time of the

                    accident made the subject of this litigation. As a matter of law, Plaintiffs cannot

                    simultaneously maintain independent causes of action in tort against both Mr.

                    Chambers and his employer, God’s Way Trucking, LLC when the employer

                    admits that the employee was in the course and scope of his employment when he

                    committed the alleged negligence. Accordingly, Plaintiffs’ claims of independent

                    negligence against God’s Way Trucking, LLC should be dismissed, with

                    prejudice.

               o Defendants’ submission of Dorsey’s and Dickson’s statement for in camera

                    inspection.

               o Shirley Harris’ Supplemental Answers to First Set of Request for Admissions,

                    dated March 5, 2019.1

               o Antonine Clark’s Supplemental Answers to First Set of Request for Admissions,

                    dated March 5, 2019.2


1
    Defendants are unaware any Motion submitted to the Court on this issue.
2
    Defendants are unaware any Motion submitted to the Court on this issue.

                                                          7
        Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 8 of 54



               o Kierra Thomas’ Supplemental Answers to First Set of Request for Admissions,

                    dated March 5, 2019.3

                                        SUMMARY OF MATERIAL FACTS

      6. A brief summary of the material facts claimed by:

               a. Plaintiffs’ Summary of Material Facts:

                                                Background Facts:

           Plaintiffs submit this lawsuit arises out of a motor vehicle accident which occurred on

April 24, 2017. Ms. Thomas was driving a 2016 Nissan Altima traveling westbound in the far-

right lane of the three-lane I-10. Mr. Clark, Ms. Harris and Mr. Doyle were the passengers in the

vehicle. They were heading to a birthday party get together. Meanwhile, Defendant Mr.

Chambers, was driving a 2007 Peterbilt vehicle with an attached trailer, westbound in the middle

lane of the three-lane I-10. He had been driving all day through multiple states.

                                                    The Crash:

           Ms. Thomas, following all traffic regulations and proceeding straight in a cautious

fashion, was, without warning, struck near milepost 242 of I-10 by the rear side part of the trailer

attached to the vehicle driven by Mr. Chambers as he negligently crossed over the white lines.

As a result of the trailer colliding with Ms. Thomas’ vehicle, Ms. Thomas, along with her

passengers, Mr. Clark and Ms. Harris, were violently jolted inside the vehicle, and sustained

severe physical and mental injuries. Ms. Thomas suffered bodily injuries, including but not

limited to, injuries to her neck, left flank, and back. Mr. Clark suffered bodily injuries, including

but not limited to, injuries to his neck and back. Ms. Harris suffered bodily injuries, including

but not limited to her neck and back.



3
    Defendants are unaware any Motion submitted to the Court on this issue.

                                                          8
     Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 9 of 54



                            Post-Crash Investigation & Information:

       The officer investigating this crash spoke with both drivers prior to issuing his report.

Both parties gave their side of the story. Mr. Chambers stipulated to the officer that an unknown

third vehicle cut him off which forced him to swerve into the other lane.

       Mr. Chambers was adamant that he did not hit Ms. Thomas nor cause any damage on

either vehicle, nevertheless, the officer observed damage on both vehicles. Ms. Thomas’ vehicle

had a broken window being held by the tint, rubbed tire marks on the driver’s side, and multiple

dents from Mr. Chambers’ vehicle. Mr. Chambers’ trailer had fresh white paint on the right back

tire where the accident occurred.

       The officer stated to Mr. Chambers that he believed the accident did in fact happen, that

Mr. Chambers possibly could not have felt the incident due to the area where the accident

occurred on Mr. Chambers’ trailer and the distinguishable amount of difference in weight

between the vehicles.

       God’s Way Trucking, LLC is owned by Laura Chambers, Mr. Chambers’ wife. She had

scheduled Mr. Chambers to travel from Statesboro, GA to Laplace, LA, stay overnight at

Laplace, LA, then on April 25, 2017, drop off a load in Donaldsonville, LA and then return to

Statesboro, GA on that same day.

       Despite the fact that this Court has denied the fraud claims multiple times, as well as the

affirmative defense of fraud, Defendants have clearly still tried to revisit this issue in said Pre-

Trial Order with at least thirty (30) proposed exhibits and in their Summary of Material Facts

applying once again other accidents that have no relation to the case at hand.




                                                 9
    Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 10 of 54



                                             Damages:

        As a result of the motor vehicle accident at issue, Ms. Thomas suffered severe physical

and mental injuries as well as inconvenience, entitling her to recover damages including, but not

limited to: (a) Past, present, and future mental pain and suffering; (b) Past, present, and future

physical pain and suffering; (c) Past, present, and future medical expenses; (d) Loss of

enjoyment of life; (e) Property damage; and (f) All damages allowed under Louisiana law which

may be proven at the trial of this matter.

        As a result of the motor vehicle accident at issue, Mr. Clark suffered severe physical and

mental injuries as well as inconvenience, entitling him to recover damages, including, but not

limited to: (a) Past, present, and future mental pain and suffering; (b) Past, present, and future

physical pain and suffering; (c) Past, present, and future medical expenses; (d)         Loss of

enjoyment of life; and (e) All damages allowed under Louisiana law which may be proven at the

trial of this matter.

          As a result of the motor vehicle accident at issue, Ms. Harris suffered severe physical

and mental injuries as well as inconvenience, entitling her to recover damages, including, but not

limited to: (a) Past, present, and future mental pain and suffering; (b) Past, present, and future

physical pain and suffering; (c) Past, present, and future medical expenses; (d) Loss of

enjoyment of life; and (e) All damages allowed under Louisiana law which may be proven at the

trial of this matter.

            b. Defendants’ Summary of Material Facts:

        Defendants submit that this lawsuit arises out of an April 24, 2017 alleged accident in

Orleans Parish between an 18 wheel tractor-trailer owned by God’s Way Trucking, LLC and

operated by Randall Chambers, and a 2016 Nissan Altima, owned and operated by Kierra



                                                10
    Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 11 of 54



Thomas, with guest passengers Antoine Clark, Shirley Harris and Sam Doyle.             Mr. Chambers

did not see or feel any impact, and he was traveling in the middle lane for a few minutes when a

third, unknown blue car swerved in front of him several times. God’s Way Trucking, LLC’s

trailer sustained minimal, if any, paint transfer on the rear trailer tire. Plaintiffs retained Vanessa

Motta, Esq., an attorney located at the time at 525 Clay Street in Kenner, Louisiana, to represent

them.

        The alleged accident was caused by the fault and/or the negligence and/or intentional acts

of Plaintiffs. Plaintiffs’ immediate family members were involved in similar accidents with

commercial vehicles within a short period of time. For example, Shirley Harris’ cousins, Ryan

Harris and Tara Blunt, were involved in an accident on I-10 near 610 on March 29, 2017;

Shirley’s sister, Evelina Harris, was involved in an accident on I-10 near Louisa on April 10,

2017; Shirley Harris’ mother, Shirley Morgan, and Shirley Harris’ daughter, Nyla Arnold, were

involved in an accident on I-10 near Dowman on April 12, 2017. In addition, Antoine Clark’s

brother, Paul Clark, was involved in an accident on July 19, 2017 on I-10 near Chef Menteur.

        At the time of the impact, Plaintiffs’ vehicle was traveling at a greater speed than the

Defendants’ vehicle at impact, indicating that Plaintiffs sped up and drove into Defendants’

trailer, resulting in a very minor impact.        In the alternative, Plaintiffs failed to see the

tractor/trailer and/or take evasive action to avoid an impact.

        Plaintiffs were not injured in the alleged accident made the basis of this litigation. If any

injury did occur, Defendants submit that Plaintiffs injuries would be classified as soft tissue

injuries, and Plaintiffs failed to mitigate their damages.

        Finally, Plaintiffs’ past medical expenses were significantly in excess of the reasonable

and customary value of medical treatment in the New Orleans area.



                                                  11
       Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 12 of 54



           Plaintiffs are not seeking damages for past, present and future lost wages or loss of

earning capacity.

           Pursuant to Plaintiffs’ Supplemental Answers to First Set of Request for Admissions (a

judicial admission), dated March 5, 2019, Plaintiffs damages are capped $50,000.00, exclusive of

interest, fees and cost.

                                         UNCONTESTED MATERIAL FACTS

       7. A single listing of all uncontested material facts:

                    Kierra Thomas was operating her 2016 Nissan Altima, with guest passengers

                     Antoine Clark, Shirley Harris and Sam Doyle, on April 24, 2017.

                    Kierra Thomas’ 2016 Nissan Altima was covered by an insurance policy by State

                     Farm Insurance Company.

                    Randall Chambers was operating a tractor/trailer owned by God’s Way Trucking,

                     LLC on April 24, 2017.

                    Plaintiffs are not seeking claims for lost wages and/or loss of earning capacity.

                                            CONTESTED ISSUES OF FACT

       8. A single listing of the contested issues of fact:

               The alleged accident made the basis of this litigation occurred on April 24, 20174.

               Randall Chambers was acting within the course and scope of his employment with

                God’s Way Trucking, LLC at the time of the alleged accident on April 24, 20175.

               Defendant, Randall Chambers, improperly crossed over the lane Ms. Thomas was

                occupying, and/or he failed to be attentive, maintain a proper lookout, failed to



4
    The only contested issue of fact in this sentence is the use of the word “alleged”.
5
    The only contested issue of fact in this sentence is the use of the word “alleged”.

                                                             12
Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 13 of 54



      engage his turn signal, carelessly operated his vehicle and failed to see what he

      should have seen.

     Defendant, Randall Chambers, testimony and exhibits about how he traveled to

      Louisiana, where he stayed when traveling, the speed he was traveling, as well as the

      documentation and lack thereof in Defendant’s driving log(s) violates FMCSA and

      other pertinent laws.

     Defendant, God’s Way Trucking, LLC violated USDOT, FMCSA and other pertinent

      laws in the keeping of driving logs, reporting duties to the federal government and the

      record keeping of pertinent documentation regarding this accident which gives rise to

      this litigation.

     Defendant, Randall Chambers, prior conviction of at least one felony (Defendant has

      multiple convictions for fraud/theft) to which he was imprisoned in federal prison for

      at least 18 months related to the Conspiracy of Theft by Fraud to challenge

      Defendant’s credibility.

     Plaintiffs’ injuries and medical expenses both past and future are directly related to

      the accident with Defendant. Plaintiffs will rely on treating physician’s testimony,

      reports, and/or any demonstrative aids, in support of Plaintiffs’ injuries relating to this

      accident.

     Plaintiffs’ injuries will affect their future expenses and enjoyment of life. Plaintiffs

      will rely on treating physician’s testimony, life care planner’s testimony, forensic

      accounting testimony, all the reports, and/or any demonstrative aids, in support of

      Plaintiffs’ injuries and loss relating to this accident.




                                             13
Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 14 of 54



     Whether the following itemized special damages are correct:

          o Shirley Harris-
                Doctor’s Rehabilitation Services $3,370.00
                LA Pain Specialists              $6,577.00
                Diagnostic Image Services        $2,508.00
                Crescent View Surgery Center $127,200.00
                One Spine                        $45,725.50
                Rx (Epic Pharmacy)               $210.97
                Rx (B&B Pharmacy)                $480.58
                Total Medical Expenses           $186,072.05

          o Antoine Clark-
                Doctor’s Rehabilitation Services      $9,895.00
                Lonseth Interventional Spine          $70,125.00
                Guardian Care (10/10 Lonseth)         $9,200.00
                Diagnostic Imaging Services           $1,254.00
                Dr. Peter Liechty                     $1,750.00
                DISC of LA (Dr. Shamieh)              $1,250.00
                Total Medical Expenses                $93,474.00

          o Kierra Thomas-
                Doctor’s Rehabilitation Services      $4,995.00
                Diagnostic Imaging Services           $2,508.00
                One Spine Institute                   $2,525.00
                Lonseth Interventional Spine          $63,650.00
                Total Medical Specials                $73,678.00

     On April 25, 2017, Plaintiffs retained Vanessa Motta, whose office was located at 525

      Clay Street, Kenner, Louisiana, for claims arising from the alleged accident made the

      basis of this litigation.

     Based on Vanessa Motta’s referral, Kierra Thomas, Shirley Harris and Antoine Clark

      first sought medical treatment on April 26, 2017 with chiropractor, Doctors Rehab

      Services.

     Pursuant to Shirley Harris’ Supplemental Answers to First Set of Request for

      Admissions (a judicial admission), dated March 5, 2019, her damages do not exceed

      and are capped at $50,000.00, exclusive of interest, fees and cost.


                                           14
Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 15 of 54



     Pursuant to Antoine Clark’s Supplemental Answers to First Set of Request for

      Admissions (a judicial admission), dated March 5, 2019, his damages do not exceed

      and are capped at $50,000.00, exclusive of interest, fees and cost.

     Pursuant to Kierra Thomas’ Supplemental Answers to First Set of Request for

      Admissions (a judicial admission), dated March 5, 2019, her damages do not exceed

      and are capped at $50,000.00, exclusive of interest, fees and cost.

     Plaintiff, Kierra Thomas, drove her vehicle in to the tractor/trailer operated by

      Randall Chambers, and/or she failed to be attentive, maintain a proper lookout and

      failed to see what she should have seen. Defendants will rely on Randall Chambers’

      testimony, Plaintiffs’ testimony, expert opinion of Dr. Welch, various statements

      from witnesses and cell phone records, in support of Plaintiff’s fault and/or

      negligence.

     Plaintiffs, Antoine Clark and Shirley Harris, allowed and/or assisted Kierra Thomas

      in striking the tractor/trailer operated by Randall Chambers, and/or they allowed

      Kierra Thomas to be inattentive, maintain a proper lookout and failed to see what she

      should have seen. Defendants will rely on Randall Chambers’ testimony, Plaintiffs’

      testimony, expert opinion of Dr. Welch, various statements from witnesses and cell

      phone records, in support of Plaintiffs’ fault and/or negligence.

     Mr. Chambers did not see or feel any impact, and he was traveling in the middle lane

      for a few minutes when a third, unknown blue car swerved in front of him several

      times.




                                           15
Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 16 of 54



     Plaintiffs’ vehicle was traveling at a greater speed than the Defendants’ vehicle at

      impact, indicating that Plaintiffs sped up and drove into Defendants’ trailer, resulting

      in a very minor impact.

     Cell phone records document contact with Plaintiffs’ friends and associates.

     Plaintiffs’ testimony regarding how they met up or where they were going at the time

      of the alleged accident is contradictory and will be used to challenge their credibility.

     Plaintiffs failed to mitigate their damages.      Each Plaintiff had gaps in medical

      treatment and/or did not follow the medical advice of their treating physicians.

     Plaintiffs’ alleged injuries were pre-existing.       Antoine Clark had three prior

      automobile accidents with complaints of lower back pain and/or injury.             Kierra

      Thomas had two prior automobile accidents.

     The alleged accident and/or injuries were the result of superseding and/or intervening

      causes for which these Defendants are or were not responsible. Shirley Harris was

      involved in three subsequent accidents.

     Plaintiffs’ neighbors, relatives, and associates were involved in disputed liability

      sideswipe type collisions, and Plaintiffs had communication with some of them on the

      day of the accident.      For example, Shirley Harris’ cousins, Ryan Harris and Tara

      Blunt, were involved in an accident on I-10 near 610 on March 29, 2017; Shirley’s

      sister, Evelina Harris, was involved in an accident on I-10 near Louisa on April 10,

      2017; Shirley Harris’ mother, Shirley Morgan, and Shirley Harris’ daughter, Nyla

      Arnold, were involved in an accident on I-10 near Dowman on April 12, 2017. In

      addition, Antoine Clark’s brother, Paul Clark, was involved in an accident on July 19,




                                           16
Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 17 of 54



       2017 on I-10 near Chef Menteur. Defendants will rely on witnesses and cell phone

       records.

                                 CONTESTED ISSUES OF LAW

9. A single listing of the contested issues of law.

          All alleged damages and/or injuries made the subject of this litigation were

           proximately caused solely and entirely by the negligence and/or fault of

           Defendant Randall Chambers, including, but not limited to:

               o Disregard traffic conditions;

               o Gross negligence;

               o Failure to maintain proper control of a vehicle;

               o Failure to take all reasonable evasive action to avoid a accident at issue

                   herein;

               o Failure to yield;

               o Failure to properly change lanes;

               o Operation of the vehicle in a reckless and/or negligent matter;

               o Acting in violation of the laws of the State of Louisiana and/or the Parish

                   of Orleans, all of which acts may be properly proven at the trial of this

                   matter; and

               o Any and all other acts of negligence or fault which may be proven during

                   the investigation and/or trial of this matter and that violate the laws,

                   including but not limited to, of Louisiana and/or applicable ordinances.

          Pending and anticipated motions referenced above in Section 5




                                            17
Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 18 of 54



        All alleged damages and/or injuries made the subject of this litigation were

         proximately caused solely and entirely by the negligence and/or fault and/or

         intentional acts of Plaintiff, Kierra Thomas, including, but not limited to:

            o failing to exercise reasonable care under the circumstances prevailing at

                the time of the accident;

            o failing to take proper precautions to avoid the damages in question;

            o failing to act as a reasonable and prudent person would act under the same

                or similar circumstances;

            o failing to be attentive to his surroundings and to act in a prudent

                and cautious manner;

            o misuse and/or abuse of a motor vehicle;

            o carelessly operating her motor vehicle;

            o improperly using her lane of travel and/or other lanes of travel;

            o failing to maintain a proper look out;

            o failing to see what she should have seen;

            o failing to take evasive action so as to avoid the impact and/or

                collision; and

            o other acts and/or omissions constituting negligence to be shown at

                the time of trial herein.

        All alleged damages and/or injuries made the subject of this litigation were

         proximately caused solely and entirely by the negligence and/or fault and/or

         intentional acts of Plaintiffs, Shirley Harris and Antoine Clark, including, but not

         limited to:


                                            18
    Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 19 of 54



                    o failing to exercise reasonable care under the circumstances prevailing at

                        the time of the accident;

                    o failing to take proper precautions to avoid the damages in question;

                    o failing to act as a reasonable and prudent person would act under the same

                        or similar circumstances;

                    o failing to be attentive to their surroundings and to act in a prudent

                        and cautious manner;

                    o allowing Kierra Thomas to misuse and/or abuse a motor vehicle;

                    o allowing Kierra Thomas to carelessly operating her motor vehicle;

                    o allowing Kierra Thomas to improperly use her lane of travel and/or

                        other lanes of travel;

                    o allowing Kierra Thomas to fail to maintain a proper look out;

                    o allowing Kierra Thomas to fail to see what she should have seen;

                    o allowing Kierra Thomas to fail to take evasive action so as to avoid

                        the impact and/or collision; and

                    o other acts and/or omissions constituting negligence to be shown at

                        the time of trial herein.

                Any and all issues of law which have not been stipulated.

                                                 EXHIBITS

   10. For each party, a list and description of exhibits intended to be introduced at trial.

Joint Exhibits

 1. AC - Doctor's Rehabilitation Services 1-104; Defendants object to the reasonableness of

     the past medical expenses.



                                                    19
  Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 20 of 54



2. AC - Diagnostic Imaging Services 1-14 & CD of images; Defendants object to the

   reasonableness of the past medical expenses.

3. AC - One Spine Institute 1-17; Defendants object to the reasonableness of the past medical

   expenses.

4. AC - Lonseth Int. Pain Ctr. 1-82; Defendants object to the reasonableness of the past

   medical expenses.

5. KT - Doctors' Rehab Services 1-103; Defendants object to the reasonableness of the past

   medical expenses.

6. KT - Diagnostic Imaging Services 1-27 & CD of images; Defendants object to the

   reasonableness of the past medical expenses.

7. KT - Lonseth Int. Pain Ctr. 1-185; Defendants object to the reasonableness of the past

   medical expenses.

8. KT - One Spine Institute 1-12; Defendants object to the reasonableness of the past medical

   expenses.

9. SH - Doctors Rehab Services 1-88; Defendants object to the reasonableness of the past

   medical expenses.

10. SH - Diagnostic Imaging Services 1-20 & CD of images; Defendants object to the

   reasonableness of the past medical expenses.

11. SH - LA Pain 1-94; Defendants object to the reasonableness of the past medical expenses.

12. SH - One Spine Institute 1-35; Defendants object to the reasonableness of the past medical

   expenses.

13. SH - Crescent View Surgery 1-53; Defendants object to the reasonableness of the past

   medical expenses



                                            20
    Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 21 of 54



 14. SH- B & B Drugs - Epic 1 -2; Defendants object to the reasonableness of the past medical

     expenses

 15. Investigating Officer Body Camera Footage; (Defendants submit this exhibit is hearsay and

     would only be used for impeachment and/or refresh witness recollection only)

 16. Investigating Officer Body Camera Footage – Transcript (Defendants submit this exhibit is

     hearsay and would only be used for impeachment and/or refresh witness recollection only)

 17. 911 audio recording (Defendants submit this exhibit is hearsay and would only be used for

     impeachment and/or refresh witness recollection only)

 18. 911 Incident Detail Report 1-4 (Defendants submit this exhibit is hearsay and would only

     be used for impeachment and/or refresh witness recollection only)

 19. Estimate for Prop Damages to PL Car 1-6;

 20. Photos of PL Car 1-22;

 21. Photos of Tractor 1-5;

 22. Driver Logs 1-4;

 23. Bill of Lading 1-2;

 24. Annual Vehicle Inspection Report 1-7

 25. Canal Insurance Company policy, policy number PIA08263102, issued to God’s Way

     Trucking, LLC (bates labeled “Canal Insurance Company’s Policy 1-76”) - Record

     purposes only, not admitted or presented to Jury – See Defendants’ MIL, # 2; 411; 403

Plaintiffs’ Exhibits with Objection

   1. New Orleans Police Department investigative report of subject collision;

       1.1 911 Incident Detail Report
       1.2 911 audio of Antoine Clark calling Police subsequent accident
       1.3 I-10 Body Cam video with officer, plaintiffs, and defendant



                                              21
Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 22 of 54



       1.3a Transcript of Body Cam video with officer, plaintiffs, and defendants
       (defendants)
       1.3b Transcript of Body Cam video with officer, plaintiffs, and defendants (plaintiffs)

       Defendants’ Objection to Exhibit 1, et. seq.: Hearsay; Foundation; Impeachment

       and/or Refresh witness recollection only.

2. Property damage estimate report;

3. Blank

4. A certified copy of Kierra Thomas, Shirley Harris, and Antoine Clark’s, medical and
   billing records from the following providers:

      4.2 Antoine Clark- Disc of LA- Defendants: Objection: Authenticity; Reasonableness
      of the past medical expenses; Not Produced in Discovery.

       4.7 Kierra Thomas- Lonseth Int. Pain Ctr . - Defendants: Objection: Authenticity;
       Reasonableness of the past medical expenses; Not Produced in Discovery.

5. Expert Report of Lacy Sapp;

       5. Lacy Sapp report of Kierra Thomas – Defendants’ Objection: Admissibility;

       Hearsay; Foundation; Not best evidence

       5.1 Lacey Sapp report of Antoine Clark – Defendants’ Objection: Admissibility;

       Hearsay; Foundation; Not best evidence

       5.2 Lacey Sapp report of Shirley Harris – Defendants’ Objection: Admissibility;

       Hearsay; Foundation; Not best evidence

6. Expert Report of Ralph Litolff;

       6. Ralph Litolff report of Kierra Thomas – Defendants’ Objection: Admissibility;

       Hearsay; Foundation; Not best evidence

       6.1 Ralph Litolff report of Antoine Clark– Defendants’ Objection: Admissibility;

       Hearsay; Foundation; Not best evidence;




                                           22
Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 23 of 54



         6.2 Ralph Litolff report of Shirley Harris – Defendants’ Objection: Admissibility;

         Hearsay; Foundation; Not best evidence;

7. Accident Reconstructionist James Pittman’s report – Defendants’ Objection:

   Admissibility; Hearsay; Foundation; Not best evidence

8. Chambers MVR 1

            8.1 Chambers MVR 1-2

         Defendants’ Objection to Exhibit 8, et. seq.: Authenticity; Hearsay; Foundation; 403;

         609; Relevance


9. Annual Vehicle Inspection Report (Joint)

10. Bill of Lading (Joint)

11. Criminal Conviction

         11.1 Judgment (Criminal Randall Lee Chambers) - Defendants’ Objection(s):403;

         609; Hearsay; Authenticity; Not Produced in Discovery; See also Defendants’ Motion

         in Limine

         11.2 Change of Plea - Defendants’ Objection(s):403; 609; Hearsay; Authenticity; Not

         Produced in Discovery; See also Defendants’ Motion in Limine

12. Plea agreement Randall Chambers of felony conviction - Defendants’ Objection(s): 403;

609; Hearsay; Authenticity; Not Produced in Discovery; See also Defendants’ Motion in

Limine

13. GWT Policies 1-2- Defendants’ Objection to Exhibit 8, et. seq.: Hearsay; Foundation;

Relevance

14. Prior Citations of Randall Chambers




                                             23
Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 24 of 54



       14.1The State of South Carolina list of prior citations

   Defendants’ Objection(s): 403; 609; Hearsay; Authenticity; Not Produced in Discovery;

   See also Defendants’ Motion in Limine

15. Georgia Federal Regulations for Commercial Drivers

       15.1 Chapter 1

       15.2 Chapter 2

       15.3 Chapter 3

       15.4 Chapter 4

       15.5 Chapter 5

       15.6 Chapter 6

       15.7 CDL Disqualifications

             15.1 – 15.6 - Defendants’ Objection(s): Not plead in Petition; Not Produced in

              Discovery; Hearsay; Authenticity; Relevance; 403; Foundation

             15.7 - Defendants’ Objection(s): Not plead in Petition; Not Produced in

              Discovery; Not produced/identified as Exhibit; Hearsay; Authenticity;

              Relevance; 403; Foundation

16. Code of Federal Regulations

       16.1 Code of Federal Regulations subparts

       16.2 Code of Federal Regulations subparts

       16.3 Code of Federal Regulations subparts

       16.4 Code of Federal Regulations subparts

       16.5 Code of Federal Regulations subparts

   16.1 – 16.5: Defendants’ Objection(s): Not Plead in Petition; Not Produced in Discovery;
   Hearsay; Relevance; 403; Foundation

                                            24
    Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 25 of 54



17. DOT report on God’s Way Trucking, LLC - Defendants’ Objection(s): 403; Hearsay;
Authenticity; Not Produced in Discovery; Foundation; Relevance

18. CV of Plaintiff’s Expert Witness

   18. CV of James Pittman Accident Reconstructionist

   18.1 CV of Dr. Peter Liechty

   18.2 Nothing removed

   18.3 CV of Dr. Eric Lonseth

   18.4 CV Lacy Sapp

   18.5 CV Dr. Nick Chiro

   Hearsay; Best Evidence; Only for record purposes – Does not go to Jury and is not evidence

19. No exhibit

20. Driver’s Logs (Joint)

21. No exhibit

22. No exhibit

23. Randall Chambers recorded statement with Canal Insurance Company - Defendants’

Objection(s): Hearsay; Best Evidence; Impeachment and/or Refresh Recollection only;

Defendants object to transcribed statement on ground of Authenticity and Not produced in

discovery.

24. 30(b)(6) Deposition of Laura Chambers - Defendants’ Objection(s): Hearsay; Best Evidence;

Impeachment and/or Refresh Recollection only; Testifying Witness; Plaintiffs Exhibit List # 24

is “any pleadings” and deposition is not a pleadings;

27. Defendant’s Expert Bill/Retainer - Defendants’ Objection(s): Plaintiffs Exhibit List # 27 is

demonstrative aids; Not produced timely; Relevance; Foundation; Best Evidence

       27. Shirley Harris Patient Ledger for Dr. Robert

                                                25
      Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 26 of 54



        27.1 Kierra Thomas Patient Ledger for Dr. Robert

        27.2 McNabb’s retainer

28. No exhibit

29. Canal Insurance Company Policy 1-76 - Defendants’ Objection(s): See Defendants’ MIL, #
2; 411; 403

30. Demonstrative Aids – Not Produced

31. Any and all correspondence exchanged in this matter - Defendants’ Objection(s): No
Exhibits Produced/Identified; Hearsay; Authenticity

32. Any exhibit necessary for rebuttal or impeachment - Defendants’ Objection(s): No Exhibits
Produced/Identified; Hearsay; Authenticity

33. Any exhibit listed, offered, introduced, or referred to by any other Party

34. Any demonstrative evidence identified pursuant to discovery - Defendants’ Objection(s): No
Exhibits Produced/Identified; Hearsay; Authenticity

35. Any documentation produced in response to a request for production of documents; and -
Defendants’ Objection(s): No Exhibits Produced/Identified; Hearsay; Authenticity

36. Any document listed by any Party.

Defendants’ Exhibits with Objection

1.      AC - State Farm 1-371; Motion in Limine Pending; Relevance, and/or Foundation

2.      AC - Progressive 1-52; Motion in Limine Pending; Relevance, and/or Foundation

5.      AC - Disc of LA 1-11; 403 (Wrong Date of Accident)

8.      AC - St. Bernard Primary Care 1-33; Motion in Limine Pending; Relevance, and/or

Foundation

 9.     AC - The Healthcare Center 1-216; Motion in Limine Pending; Relevance, and/or

 Foundation

10.     AC - Ochsner Medical Center - Main 1-44; Relevance, and/or Foundation

11.     AC - Walgreens 1-11; Motion in Limine Pending; Relevance (other than 2017 and 2018

                                                 26
      Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 27 of 54



Prescriptions regarding 4/24/17 accident), and/or Foundation

12.     AC - Total Medical Concepts 1-4; Best Evidence, Duplicative, Relevance, and/or

Foundation

13.     AC - Medport LA 1-60; Best Evidence, Duplicative, Relevance, Authenticity, and/or

Foundation

14.     KT – GEICO 1-40 (includes recordings); Motion in Limine Pending; Relevance, , and/or

Foundation

15.     KT - State Farm 1-402 (includes recordings); Motion in Limine Pending, Relevance, ,

Foundation, Best Evidence, and/or Duplicative

16.     KT - Allstate 1-196 (includes recordings); Motion in Limine Pending; Relevance, , and/or

Foundation

19.     KT - Lonseth Int. Pain Ctr. 1-185; 403 (Wrong Date of Accident)

21.     KT - Baylor Medical Center at Carrollton 1-188; Motion in Limine Pending; Relevance,

and/or Foundation

22.     KT - Crescent City Physicians - Dr. Brandon Perez 1-128; Relevance, and/or Foundation

23.     KT - New Orleans East Hospital 1-72; Relevance, and/or Foundation

24.     KT - Ochsner Kenner Medical Center - Radiology 1-4 & CD of images; Relevance,

and/or Foundation

25.     KT - Ochsner Kenner Medical Center 1-207; Relevance, and/or Foundation

26.     KT - CVS Pharmacy 1 – 23; Relevance (other than 2017 and 2018 Prescriptions

regarding 4/24/17 accident), Authenticity and/or Foundation

27.     KT - Wal-Mart Pharmacy 1-22; Relevance, and/or Foundation

28.     KT - Medport LA 1-56; Best Evidence, Duplicative, Relevance, Authenticity, and/or



                                                27
      Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 28 of 54



Foundation

29.     KT - Total Medical Concepts 1 – 8; Best Evidence, Duplicative, Relevance, and/or

Foundation

30.     KT - Integrated Health Management 1-2; Relevance, and/or Foundation

31.     SH – State Farm 1-595; Relevance, and/or Foundation

32.     SH – Allstate 1-55; Motion in Limine Pending; Relevance and/or Foundation

33.     SH - GoAuto 1-90 (including recorded statements); Motion in Limine Pending;

Relevance, and/or Foundation

39.     SH - Crescent City Physicians 1-213; Relevance, and/or Foundation

40.     SH - New Orleans East Hospital 1-24; Relevance, and/or Foundation

41.     SH - Touro Infirmary 1-435; Relevance, and/or Foundation

42.     SH - Touro Infirmary-Radiology 1-2 & CD of images; Relevance, and/or Foundation

43.     SH - Tulane University Medical Center - Radiology 1-12; Relevance, and/or Foundation

44.     SH - Total Medical Concepts 1-11 & CD of images; Best Evidence, Duplicative,

Relevance, and/or Foundation

45.     SH - Medport LA 1-62; Best Evidence, Duplicative, Relevance, Authenticity, and/or

Foundation

46.     SH - CVS 1-13; Relevance (other than 2017 and 2018 Prescriptions regarding 4/24/17

accident), and/or Foundation

47.     SH - Walgreens 1- 36; Relevance (other than 2017 and 2018 Prescriptions regarding

4/24/17 accident), and/or Foundation

48.     SH - Wal-mart Pharmacy 1- 13; Relevance and/or Foundation

50.     Kierra Thomas’ Cell Phone Records – “KT - T-Mobile (504) 373-3032 1-129”;



                                              28
      Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 29 of 54



Relevance and/or Foundation

51.     Antoine Clark’s Cell Phone Records – “AC - Sprint (504) 272-8907 1-61”; Relevance

and/or Foundation

52.     Shirley Harris’ Cell Phone Records – “SH - Sprint (504) 939-8450 1-90”; Relevance

and/or Foundation

53.     Ryan Harris’ Cell Phone Records, “T-Mobile (504) 320-7988 1-148”; Relevance and/or

Foundation

54.     KT - Sprint 4-7 (504) 564-2011 & (504) 676-2297; Relevance and/or Foundation

55.     KT - Sprint 8-13 (504) 287-6644; Relevance and/or Foundation

56.     Samuel Doyle’s Cell Phone Records, “T-Mobile (504) 505-4663 1-X” (subpoena

response pending); Relevance and/or Foundation

57.     Samuel Doyle’s Cell Phone Records, “T-Mobile (504) 493-1672 1-X” (subpoena

response pending); Relevance and/or Foundation

59.     Photos of Interstate 1-45; Relevance, Authenticity, and/or Foundation

68.     Registration 1; None

69.     Chambers Driver License 1; None

70.     Chambers Cert of Drug & Alcohol 1; Authenticity, Relevance, and/or Foundation

71.     Chambers Medical Certificate 1; Authenticity, Relevance, and/or Foundation

72.     Chambers Med Certificate 1; Authenticity, Relevance, and/or Foundation

73.     Chambers Medical Exam Report 1-4; Authenticity, Relevance, and/or Foundation

77.     Chambers Diploma 1; Authenticity, Relevance, and/or Foundation

78.     Chambers Drug Test 1; Authenticity, Relevance, and/or Foundation

79.     Cert of Drug & Alcohol 1-5; Authenticity, Relevance, and/or Foundation



                                               29
      Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 30 of 54



83.     Petitions for the following accidents identified in the below chart, which are located in

document production bates labeled “Other Accidents – Lawsuit 1-568”: Motion in Limine

Pending; Relevance, and/or Foundation

84.     Police reports for the following accidents identified in the below chart, which are located

in document production bates labeled “Other Accidents – Police Reports 1-567”: Motion in

Limine Pending; Authenticity, Relevance, and/or Foundation

85.     Redacted police reports for the following accidents identified in the below chart, which

are located in document production bates labeled “Other Accidents – Police Reports (Redacted)

1-567”: Motion in Limine Pending; Authenticity, Relevance, and/or Foundation

 #                     Claimants                    Date of Accident         Location of Accident
 1              Cornelius Garrison, III             October 15, 2015             I-10E @ I-510
 2     Darnell Harris, Selita Harris, Leon Parker   January 17, 2016          I-10W @ MP 237
 6               Lawrence Robertson                  August 8, 2016            I-10E @ MP 235
11      Kent Parker, Lakeisha Parker, Teshana        January 4, 2017           I-10E @ MP 249
               Jones and Beverly Heno
16       Sonya Dent Jones and April Jenkins         February 26, 2017     I-610W @ Elysian Fields Exit

18      Ryan Harris, De’Angelo Adams, Tara           March 29, 2017            I-610W @ MP 239
       Blunt, Fran Bell, Willard Perry, Shantrica
              Carraby, and Jerome Clark
19        Evelina Harris and Winthrop Carrie             April 10, 2017         I-10E @ MP 239
20       Carl Morgan, Shirley Morgan, Daniel             April 12, 2017     I-10E @ Downman Exit
                Harris, and Nyla Arnold
21       Marlo Ard, Terrelle Carter, Raychelle           April 18, 2017              I-610
            Patterson and Dwayne Winins
22        Kierra Thomas, Antoine Clark, and              April 24, 2017        I-10W @ MP 242
                     Shirley Harris
26        Shantay Watkins, George Berniard,              May 16, 2017           I-10E @ MP 240
       Mervin Dolliole, Clinton Sordelet, Calvin
        Henderson, Lawrence Addison, Melvin
       Mitchell, Tariana Blunt, Laportia Moore,
                   and David Perry
30      Ciarra Williams, Willie Magee, Russell           June 8, 2017               I-10W
       Harris, Dwayne Pierce, Johnny Marshall,
       Jenea Maxson, Lamyra Henry, Kimberly
        Anderson, Irvin Hadley, Shontae Cain,
        Joseph Henry, Aari Coston, and Ellery
                         Evans
31      Ruby Poole. Warren Poole and Robert              June 13, 2017         I-10W @ MP 238

                                                    30
      Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 31 of 54



                         Savage
32     Carl Jones, Freda Lois Jones, Jaelyn Jones        June 14, 2017         I-10E @ MP 248
35      Reynard Nobles, Jasmine Howard, and              June 27, 2017        I-10W @ MP 238
                     Yolanda Jones
37     Georon Darensburg, Hugh Martin, Cortne            July 16, 2017    I-10E @ Franklin Ave Exit
                         Martin
39     Renay Gardner, Victor Gardner, and Paul           July 19, 2017        I-10E @ MP 238
                          Clark
40     Aaronne Simmons, Teresa Jefferson, Juan           July 23, 2017        I-10E @ MP 239
         Matthews, Deoushia Jefferson, James
                         Hinton
43        Harry Dorsey, Lesdreaka Dickson,            August 9, 2017         I-610W @ MP 232
          Raymond Riley, Zounda Lee, Tasha
        Green, Eric Lewis, Michael Ruffin, and
                      Lounda Lee
47     Rosalie Williams, Jawayne Harrison, and       August 26, 2017          I-10E @ MP 256
                       Kim Chew
49       Lynisha Reff, Lyndon Red, Sr., Tracy       September 4, 2017         I-10E @ MP 232
              Harris, Lyschnine Williams
52      Melvin Colbert, Lakea Colbert, Cordero      September 7, 2017         I-10E @ MP 248
        Washington, and Yaschia Washington
57            Lauren Dents, Daniel Clark            September 20, 2017      I-610E @ I-10 Merge
58       Latoya Campbell, Patricia Campbell,        September 25, 2017         I-10E @ MP 243
                    Chervanti Hilton
60       Roshawn Nobles, Terrell Green, and          October 1, 2017          I-10E @ MP 245
                   Aaronika Johnson
62       Kwantra Varnado, Herold Payne, Taj          October 1, 2017               I-10E
                        Varnado
63      Donald Charles, Richard Foster, Erica        October 1, 2017               I-10W
                Darby and Mark Birden
67      Dimitri Frazier, Adonte Turner, Tiffany     November 13, 2017         I-10E @ MP 246
                         Turner
69         Rashad Turner, Jospeh Williams,          November 20, 2017         I-10E @ MP 246
            Geoffrey Adams, Kenneth Allen
72       Richard Turner, Taminika Shaul, and        November 29, 2017        I-10W @ High Rise
                    Derrick Thomas
74        Kimmy Jacob, Romalis Jacob, and           December 28, 2017         I-10E @ MP 254
                     Lyndell Mims
76     Danielle Anderson, Quinyatta Woods, and           April 19, 2018            I-10E
                     Tyatta Woods
80       Tracy Thompson, Grant Wilson, and          September 14, 2017        I-10E @ MP 248
                   Steven Thompson
85       Conseulla Lee, Irvin Lee, Chloe Lee,        March 20, 2018                 I-610
                      Zounda Lee

86.     Ryan Harris Info 1; Authenticity, Relevance, and/or Foundation

87.     Garrison Info 1; Authenticity, Relevance, and/or Foundation


                                                    31
      Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 32 of 54



90.     Torrence D.J. Welch, Ph.D. Expert Report - “KT - Rimkus Consulting Group Report

(02.15.19) 1-75” (Record Purposes Only / Refresh Witness Recollection); Motion in Limine

Pending; Best Evidence, Duplicative, Admissibility, Hearsay and/or Trial Witness

91.     Torrence D.J. Welch, Ph.D. Affidavit; Motion in Limine Pending (Record Purposes Only

/ Refresh Witness Recollection); Best Evidence, Duplicative, Admissibility, Hearsay, Relevance,

and/or Trial Witness

92.     Torrence D.J. Welch, Ph.D. Curriculum Vitae; (Record Purposes Only / Refresh Witness

Recollection) Motion in Limine Pending; Foundation

93.     Torrence D.J. Welch, Ph.D. Testimony History (Record Purposes Only / Refresh Witness

Recollection); Motion in Limine Pending; Relevance, and/or Foundation

94.     Torrence D.J. Welch, Ph.D. – Rimkus Fee Schedule (Record Purposes Only / Refresh

Witness Recollection); Motion in Limine Pending; Relevance and/or Foundation

95.     Dr. Everett Gerard Robert’s Expert Report on Shirley Harris - “SH – Dr. Everett Robert –

IME Report (5.10.18) 1-3 (Record Purposes Only / Refresh Witness Recollection); Best

Evidence, Duplicative, Admissibility, Hearsay, and/or Trial Witness

96.     Dr. Everett Gerard Robert’s Expert Report on Kierra Thomas - “KT – Dr. Everett Robert

– IMR Report (02.01.19) 1-3” (Record Purposes Only / Refresh Witness Recollection); Best

Evidence, Duplicative, Admissibility, Hearsay, and/or Trial Witness

97.     Dr. Everett Gerard Robert’s Expert Report on Kierra Thomas - “KT – Dr. Everett Robert

– IMR Addendum Report (02.01.19) 1-3” (Record Purposes Only / Refresh Witness

Recollection); Best Evidence, Duplicative, Admissibility, Hearsay, and/or Trial Witness

98.     Dr. Everett Gerard Robert (Record Purposes Only / Refresh Witness Recollection)

Curriculum Vitae; Foundation



                                               32
      Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 33 of 54



99.     Dr. Everett Gerard Robert (Record Purposes Only / Refresh Witness Recollection)

Testimony History; Foundation

100.    Southern Brain & Spine - Dr. Robert - Professional Fee Schedule (Record Purposes Only

/ Refresh Witness Recollection); Foundation

101.    Stanford McNabb Expert Report - “AC – McNabb Rehab. Srvs.’s Report (02.13.19) 1-

21” (Record Purposes Only / Refresh Witness Recollection); Motion in Limine Pending; Best

Evidence, Duplicative, Admissibility, Hearsay, and/or Trial Witness

102.    Stanford McNabb Expert Report - “KT – McNabb Rehab. Srvs.’s Report (02.13.19) 1-

17” (Record Purposes Only / Refresh Witness Recollection); Motion in Limine Pending; Best

Evidence, Duplicative, Admissibility, Hearsay, and/or Trial Witness

103.    Stanford McNabb Expert Report - “SH – McNabb Rehab. Srvs.’s Report (02.13.19) 1-

34” (Record Purposes Only / Refresh Witness Recollection); Motion in Limine Pending; Best

Evidence, Duplicative, Admissibility, Hearsay, and/or Trial Witness

104.    Stan McNabb Curriculum Vitae (Record Purposes Only / Refresh Witness Recollection);

Motion in Limine Pending; Foundation

105.    Stan McNabb Testimony History (Record Purposes Only / Refresh Witness

Recollection); Motion in Limine Pending; Foundation

106.    Stan McNabb Fee Schedule (Record Purposes Only / Refresh Witness Recollection);

Motion in Limine Pending; Foundation

107.    Marilyn Pacheco, CPC Expert Report - “KT - Elevate’s Med Bill Audit Report.Analysis

& Record Review (02.14.19) 1-67” (Record Purposes Only / Refresh Witness Recollection);

Motion in Limine Pending; Best Evidence, Duplicative, Trial Witness, Admissibility, Hearsay,

Relevance, and/or Foundation



                                              33
    Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 34 of 54



108.   Marilyn Pacheco, CPC Expert Report - “SH - Elevate’s Med Bill Audit Report.Analysis

& Record Review (02.14.19) 1-69” (Record Purposes Only / Refresh Witness Recollection);

Motion in Limine Pending; Best Evidence, Duplicative, Trial Witness, Admissibility, Hearsay,

Relevance, and/or Foundation

109.   Marilyn Pacheco, CPC Expert Report - “AC - Elevate’s Med Bill Audit Report.Analysis

& Record Review (02.14.19) 1-107” (Record Purposes Only / Refresh Witness Recollection);

Motion in Limine Pending; Best Evidence, Duplicative, Trial Witness, Admissibility, Hearsay,

Relevance, and/or Foundation

110.   Marilyn Pacheco, CPC Affidavit (Record Purposes Only / Refresh Witness Recollection);

Motion in Limine Pending; Best Evidence, Duplicative, Trial Witness, Admissibility, Hearsay,

Relevance, and/or Foundation

111.   Marilyn Pacheco, CPC Curriculum Vitae (Record Purposes Only / Refresh Witness

Recollection); Motion in Limine Pending; Foundation

112.   Marilyn Pacheco, CPC Testimony History (Record Purposes Only / Refresh Witness

Recollection); Motion in Limine Pending; Foundation

113.   Marilyn Pacheco, CPC Fee Schedule; Motion in Limine Pending; Foundation

114.   GPS Hospitality Partners, IV 1 – 40; Relevance and/or Foundation

115.   Subpoena response from All Aboard America Holdings, Inc. – which includes video of a

motor vehicle accident on October 15, 2015 involving Cornelius Garrison - KT.AC.SH –

All.Aboard.Hotard 1-2 & Video 3; Relevance and/or Foundation

116.   Marlene Kennedy audio recorded statement to an investigator retained by Canal Ins.

Company on April 20, 2018 (impeachment/ refresh recollection only); Authenticity, Relevance

and/or Foundation



                                             34
    Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 35 of 54



117.   Marlene Kennedy video recorded statement to an investigator retained by Canal Ins.

Company on April 20, 2018 (impeachment/ refresh recollection only); Authenticity, Relevance

and/or Foundation

118.   Marlene Kennedy and Charlotte Jones audio recorded statement to J.S. Investigations on

December 7, 2018 (impeachment/ refresh recollection only); Authenticity, Relevance and/or

Foundation

119.   Marlene Kennedy and Charlotte Jones text message exchange with Tracy

Thompson(impeachment/refresh recollection only); Authenticity, Relevance and/or Foundation

120.   Deposition transcript and exhibits from Antoine Clark, 10.18.18 (Impeachment only);

Best Evidence, Duplicative, and/or Trial Witness

121.   Deposition transcript and exhibits from Shirley Harris, 10.18.18 (Impeachment only);

Best Evidence, Duplicative, and/or Trial Witness

122.   Deposition transcript and exhibits from Kierra Thomas, 10.18.18 (Impeachment only);

Best Evidence, Duplicative, and/or Trial Witness

123.   Deposition transcript and exhibits from Sam Doyle, 02.18.19 (Defendants intend to use

as Trial Deposition); Best Evidence, Duplicative, and/or Trial Witness

124.   Deposition transcript and exhibits from James Pittman, 03.08.19 (Impeachment only);

Best Evidence, Duplicative, and/or Trial Witness

125.   Deposition transcript and exhibits from Dr. Peter Liechty 3.08.19 (Impeachment only);

Best Evidence, Duplicative, and/or Trial Witness

126.   Deposition transcript and exhibits from Dr. Eric Lonseth, 2.25.19 (Impeachment only);

Best Evidence, Duplicative, and/or Trial Witness

127.   Deposition transcript and exhibits from Dr. Suneil Jolly, 3.13.19 (Impeachment only);



                                               35
    Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 36 of 54



Best Evidence, Duplicative, and/or Trial Witness

128.   Deposition transcript and exhibits from Lacy Sapp, 2.26.19 (Impeachment only); Best

Evidence, Duplicative, and/or Trial Witness

129.   Deposition transcript and exhibits from Dr. Robert, 3.6.19 (Refresh Witness Recollection

only); Best Evidence, Duplicative, and/or Trial Witness

130.   Deposition transcript and exhibits from Dr. Robert, 3.15.19 (Refresh Witness

Recollection only); Best Evidence, Duplicative, and/or Trial Witness

131.   Deposition transcript and exhibits from Stan McNabb, 3.14.19 (Refresh Witness

Recollection only); Best Evidence, Duplicative, and/or Trial Witness

132.   Deposition transcript and exhibits from Randall Chambers (Will call witness - Refresh

Witness Recollection only), 03.18.19; Best Evidence, Duplicative, and/or Trial Witness

133.   Deposition transcript and exhibits from God’s Way Trucking (Will call witness - Refresh

Witness Recollection only), 03.18.19;

134.   Kierra Thomas’ Responses to Defendants’ RFA (5.29.18) (judicial admission and/or

impeachment); Best Evidence, Duplicative, and/or Trial Witness

135.   Antoine Clark’s Responses to Defendants’ RFA (5.29.18) (judicial admission and/or

impeachment); Best Evidence, Duplicative, and/or Trial Witness

136.   Shirley Harris’ Responses to Defendants’ RFA (5.29.18) (judicial admission and/or

impeachment); Best Evidence, Duplicative, and/or Trial Witness

137.   Kierra Thomas’ Responses to Defendants’ ROGs & RFP (6.7.18) with             production

set(judicial admission and/or impeachment); Best Evidence, Duplicative, and/or Trial Witness

138.   Antoine Clark’s Responses to Defendants’ ROGs & RFP (6.7.18) with production

set(judicial admission and/or impeachment); Best Evidence, Duplicative, and/or Trial Witness



                                               36
    Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 37 of 54



139.   Shirley Harris’ Responses to Defendants’ ROGs & RFP (6.7.18) with production

set(judicial admission and/or impeachment); Best Evidence, Duplicative, and/or Trial Witness

142.   Shirley Harris’ Supplemental Responses to Defendants’ ROGs (9.24.18) (judicial

admission and/or impeachment); Best Evidence, Duplicative, and/or Trial Witness

145.   Plaintiffs’ responses to God Way’s 3rd RFP (12.04.18) (judicial admission and/or

impeachment); Best Evidence, Duplicative, and/or Trial Witness

146.   Plaintiffs’ responses to Canal Insurance’s 2nd ROGs (12.26.18) (judicial admission

and/or impeachment); Best Evidence, Duplicative, and/or Trial Witness

149.   Shirley Harris’ responses to Canal Insurance’s 1st ROGs (01.24.19) (judicial admission

and/or impeachment); Best Evidence, Duplicative, and/or Trial Witness

153.   Shirley Harris’ responses to Defendants’ 3rd ROGs, 2nd RFA and 4th RFP (3.1.19)

(judicial admission and/or impeachment); Best Evidence, Duplicative, and/or Trial Witness

154.   Defendants’ 2nd RFA issued to Shirley Harris (deemed admitted) (judicial admission

and/or impeachment); Best Evidence, Duplicative, and/or Trial Witness

155.   Antoine Clark's responses to Defendants' 3rd ROGs, 2nd RFA and 4th RFP (3.1.19);

Best Evidence, Duplicative, and/or Trial Witness

156.   Defendants’ 2nd RFA issued to Antoine Clark (deemed admitted) (judicial admission

and/or impeachment); Best Evidence, Duplicative, and/or Trial Witness

157.   Antoine Clark's responses to Defendants' 3rd RFP (3.4.19) (judicial admission and/or

impeachment); Best Evidence, Duplicative, and/or Trial Witness

158.   Kierra Thomas's supplemental responses to Defendants’ 1st RFA (3.5.19) (judicial

admission and/or impeachment); Best Evidence, Duplicative, and/or Trial Witness

159.   Antoine Clark's supplemental responses to Defendants’ 1st RFA (3.5.19) (judicial



                                              37
    Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 38 of 54



admission and/or impeachment); Best Evidence, Duplicative, and/or Trial Witness

160.   Shirley Harris’ supplemental responses to Defendants’ 1st RFA (3.5.19) (judicial

admission and/or impeachment); Best Evidence, Duplicative, and/or Trial Witness

162.   Shirley Harris' supplemental responses to Defendants’ 1st ROGs & RFP (03.17.19) and

Support Documents (judicial admission and/or impeachment); Best Evidence, Duplicative,

and/or Trial Witness

163.   Antoine Clark's supplemental responses to Defendants’ 1st ROGs & RFP (03.17.19) and

Support Documents (judicial admission and/or impeachment); Best Evidence, Duplicative,

and/or Trial Witness

164.   Kierra Thomas' supplemental responses to Defendants’ 1st ROGs & RFP         (03.17.19)

and Support Documents (judicial admission and/or impeachment); Best Evidence, Duplicative,

and/or Trial Witness

165.   Antoine Clark's responses to Defendants’ 4th RFA (03.17.19) (judicial admission and/or

impeachment); Best Evidence, Duplicative, and/or Trial Witness

166.   Kierra Thomas' responses to Defendants’ 4th RFA (03.17.19) (judicial admission and/or

impeachment); Best Evidence, Duplicative, and/or Trial Witness

167.   Shirley Harris' responses to Defendants’ 4th RFA (03.17.19) (judicial admission and/or

impeachment); Best Evidence, Duplicative, and/or Trial Witness

168.   Shirley Harris’ social media pages, postings, photos and friends list; Relevance and/or

Foundation (Plaintiffs’ Produced)

170.   Kierra Thomas’ social media pages, postings, photos and friends list; Relevance and/or

Foundation (Plaintiffs’ Produced)

171.   Gloria Harris-Hall’s social media pages, postings and friends list; Relevance,



                                             38
    Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 39 of 54



Authenticity, and/or Foundation

172.   Jovanda Gardner’s social media pages, postings and friends list; Relevance, Authenticity,

and/or Foundation

173.   Ryan Harris’ social media pages, postings and friends list; Relevance, Authenticity,

and/or Foundation

174.   Jasmine Howard’s social media pages, postings and friends list; Relevance, Authenticity,

and/or Foundation

175.   Shirley Morgan’s social media pages, postings and friends list; Relevance, Authenticity,

and/or Foundation

176.   Tweet Peters’ social media pages, postings and friends list; Relevance, Authenticity,

and/or Foundation

177.   Samuel Doyle’s social media pages, postings and friends list; Relevance, Authenticity,

and/or Foundation

178.   Darnell Harris’ social media pages, postings and friends list; Relevance, Authenticity,

and/or Foundation

179.   Selita Harris’ social media pages, postings and friends list; Relevance, Authenticity,

and/or Foundation

180.   Evelina Harris’ social media pages, postings and friends list; Relevance, Authenticity,

and/or Foundation

181.   Surveillance of Antoine Clark between August 20-22, 2018; Motion in Limine Pending;

Relevance, Authenticity, Foundation, and Admissibility

182.   Surveillance of Kierra Thomas on August 10, 14, 23, 29 and September 11 & 25, 2018;

Motion in Limine Pending; Relevance, Authenticity, Foundation, and Admissibility



                                              39
    Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 40 of 54



183.     Declaration of Loy Ernst on behalf of Total Medical Concepts, dated March 29, 2019 1-

5; Relevance, Authenticity, Foundation, and Admissibility

184.     Tiffany Turner’s social media pages, postings and friends list; Relevance, Authenticity,

Foundation, and Admissibility

185.     Integrated   Health   Management     Records    (subpoena     response    pending)   NOT

PRODUCED; Relevance, Authenticity, and/or Foundation


                           DEPOSITION TESTIMONY FOR USE AT TRIAL

   11. For each party, a list of all deposition testimony to be offered into evidence.

         Plaintiffs will offer into evidence the 30(b)(6) deposition of God’s Way Trucking, LLC
         through its owner, Laura Chambers. Defendants’ Objection: Witness will testify live at
         trial; Relevance (Need Redacted Transcript)

         Defendants will offer into evidence the deposition transcript of Samuel Doyle.
         Plaintiffs’ Objection: Witness may testify live at trial, Witness is within the Court’s
         subpoena power, Relevance, Hearsay, Defendants have not shown compliance with Fed.
         R. Civ. P. 32.



                                   DEMONSTRATIVE EXHIBITS

   12.

         Plaintiffs intend to use the following demonstratives: (1) Enlarged MRI from DIS of

Shirley Harris and Antoine Clark; (2) Enlarged Photographs from James Pittman’s, an accident

reconstructionist, Report; (3) Replica hardware that was inserted into Shirley Harris for her

cervical fusion; (4) Enlarged Report of Lacy Sapp’s report of all three plaintiffs; (5) Rules of

FMCSA; (6) Driver’s log; (7) Route Mr. Chambers drove; (8) Enlarged photos of property

damage to Kierra Thomas’s vehicle; and (9) Enlarged photos of property damage to God’s Way




                                                40
    Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 41 of 54



Trucking, LLC’s vehicle. Plaintiffs still reviewing, will supplement in accordance with the

Court Order.

       Defendants object to the demonstrative aids on the following basis:

       Lack of production of demonstrative aids for review;

       Sapp Report: Hearsay; not best evidence;

       FMSCA: Relevance; Hearsay; Authenticity; Foundation;

       Route Mr. Chambers drove: Relevance; Hearsay; Authenticity; Foundation

       Defendants will utilize the following as demonstrative aids:

       1) Photos of Vehicles – See pages 40 - 44 of Dr. Welch’s report (Exhibit 90)

       2) Compressive Loads at Cervical Spine and Lumbar Spine - See pages 45 - 51 of Dr.

          Welch’s report (Exhibit 90)

       3) Still Photos of Officer Body Camera Footage regarding Property Damages only

       4) Provider Summary Chart with name of medical provider, dates of treatment, amount

          billed and reasonable value for Shirley Harris – See Pacheco’s expert report

       5) Provider Summary Chart with name of medical provider, dates of treatment, amount

          billed and reasonable value for Antoine Clark – See Pacheco’s expert report

       6) Provider Summary Chart with name of medical provider, dates of treatment, amount

          billed and reasonable value for Kierra Thomas – See Pacheco’s expert report

       7) Defendants still reviewing, will supplement in accordance with Court Order.

       Plaintiffs object to the demonstrative aids on the following basis:

       Lack of production of demonstrative aids for review;

       Pacheco’s expert report numbers 4) – 6) above: Motion in Limine Pending; Hearsay,

Relevance and/or Foundation



                                               41
    Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 42 of 54



        Compressive Loads at Cervical Spine and Lumbar Spine: Motion in Limine Pending;

Foundation

                                              WITNESS LIST

   13. A list of witnesses for all parties.

Plaintiffs’ Witnesses

      Plaintiffs’ witness list was submitted on March 18, 2019, in accordance with this
Honorable Court’s Scheduling Order.

       1. Name:       Kierra Thomas
       Address:       2401 Division St. Metairie LA 70001
       Phone:         504-373-3022
       Subject(s):    Plaintiff Driver, who will testify regarding the automobile collision, her
       injuries and damages;

       2. Name:       Antoine Clark
       Address:       14771 Beekman Road, New Orleans, LA 70128
       Phone:         504-272-8904
       Subject(s):    Plaintiff Passenger who will testify regarding the automobile collision, his
       injuries and damages;

       3. Name:        Shirley Harris
       Address:        9808 Morrison Road, New Orleans, LA 70127
       Phone:          504-939-8450
       Subject(s):     Plaintiff Passenger, who will testify regarding the automobile collision,
       her injuries and damages;

       4. Name:         Sam Doyle
       Address:         13156 Wales Street, New Orleans, LA 70128
       Phone:           Unknown
       Subject(s):      Passenger in Plaintiff’s vehicle, who will testify regarding the automobile
       collision;

       5. Name:         Jassa Sengha, NOPD
       Address:         Unknown
       Phone:           Unknown
       Subject(s):      Investigating Officer, who will testify regarding the automobile collision;



                                                   42
Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 43 of 54



  6. Name:      Randall Chambers
  Address:      806 Maple, Statesboro, GA 30461
  Phone:        912-536-9190
  Subject(s):   Defendant Driver, who will testify regarding the automobile collision;

  7. Name:     Laura Chambers
  Address:     806 Maple, Statesboro, GA 30461
  Phone:       912-536-1407
  Subject(s):  Owner of vehicle driven by Randall Chambers; Corporate representative
  of God’s Way Trucking, LLC, who will testify regarding the automobile collision and the
  employment of Randall Chambers;

  8. Name:      Christina Heald
  Address:      Unknown
  Phone:        864-250-9423
  Subject(s):   Canal Insurance Adjuster, who will testify regarding Plaintiffs’ claims;

  9. Name:        Peter Liechty, MD
  Address:        ONE Spine Institute, 3530 Houma Boulevard, Suite 202, Metairie,
                  LA 70006
  Phone:          504-455-2225
  Subject(s):     Healthcare Provider for Ms. Thomas, Ms. Harris, and Mr. Clark, who will
  testify regarding Plaintiffs’ injuries and damages;

  10. Name:      Suneil Jolly, MD
  Address:       3434 Houma Blvd. Suite 301, Metairie, LA 70006
  Phone:         504-267-1185
  Subject(s):    Healthcare Provider for Ms. Harris, who will testify regarding Plaintiff’s
  injuries and damages;

  11. Name:      Eric Lonseth, MD
  Address:       3412 Teuton St, Metairie, LA 70006
  Phone:         504-875-3528
  Subject(s):    Healthcare Provider for Ms. Thomas and Mr. Clark, who will testify
  regarding Plaintiffs’ injuries and damages;

  12. Name:     Nicholas DiGerolamo, DC
  Address:      3414 Hessmer Ave, Suite 101, Metairie, LA 70002
  Phone:        504-298-4377



                                         43
   Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 44 of 54



      Subject(s):     Healthcare Provider for Ms. Thomas, Ms. Harris, and Mr. Clark, who will
      testify regarding Plaintiffs’ injuries and damages;

      13. Name:      Samer Shamieh, MD
      Address:       76 Starbrush Circle, Covington, LA 70433
      Phone:         985-400-5778
      Subject(s):    Healthcare Provider for Mr. Clark, who will testify regarding Plaintiff’s
      injuries and damages;

      14. Name:     Lacy Sapp
      Address:      3501 N. Causeway Blvd. Suite 900 Metairie, LA 70002
      Phone:        504-454-5009
      Subject(s):   Life Care Planner, expert witness for Plaintiffs’ Kierra Thomas, Shirley
      Harris, and Antoine Clark

      15. Name:       Ralph Litolff
      Address:        2637 Edenborn Avenue, Suite 305, Metairie, LA 70002
      Phone:          504-587-1670
      Subject:        Forensic Accounting for Plaintiffs’ Kierra Thomas, Shirley Harris, and
      Antoine Clark

      16. Name:       James Pittman
      Address:        35380 Berthelot Road Walker, Louisiana 70785
      Phone:          (225) 335-9145
      Subject(s):     Accident Reconstructionist Plaintiffs’ Kierra Thomas, Shirley Harris, and
      Antoine Clark

      17. Any witnesses necessary for rebuttal or impeachment;

      18. Any individuals identified in Defendant’s Rule 26 Disclosures; and

      19. Any individuals identified in the course of discovery in this matter.

Defendants’ Witnesses

      Defendants’ witness list was submitted on March 19, 2019, in accordance with this
Honorable Court’s Scheduling Order.

      The following witness will be called at trial, including:

     1. Randall Chambers - Defendant
        Statesboro, Georgia
        Alleged Accident; Plaintiffs’ alleged injuries; Property Damages.
                                               44
Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 45 of 54




 2. Laura Chambers as Corporate Representative of God’s Way Trucking, LLC –
    Defendant
    Statesboro, Georgia
    Alleged Accident; Plaintiffs’ alleged injuries; Property Damages; God’s Way Trucking,
    LLC

 3. Torrence D.J. Welch, Ph.D.
    RIMKUS Consulting Group
    3500 N. Causeway Blvd., Suite 350
    Metairie, LA 70002
    Certified accident reconstructionist and Ph.D. in biomedical engineering.
    See Dr. Welch’s expert report concerning all Plaintiffs and curriculum vitae.

    Defendants certify that this expert’s report, curriculum vitae, fee schedule and

    testimony history was timely produced on February 15, 2019 in accordance with this

    Honorable Court’s Scheduling Order.

 4. Dr. Everett Gerard Robert
    Southern Brain and Spine LLC
    3798 Veterans Blvd, Suite 200
    Metairie, LA 70002
    Board certified neurosurgeon.
    See Dr. Robert’s expert reports concerning Shirley Harris and Kierra Thomas and his

    curriculum vitae. Defendants certify that this expert’s reports, curriculum vitae, fee

    schedule and testimony history was timely produced on February 15, 2019 in

    accordance with this Honorable Court’s Scheduling Order.

 5. Marilyn Pacheco, CPC
    Elevate Services, Inc.
    201 S. Santa Fe Ave., Suite 100
    Los Angeles, CA 90012
    Certified Professional Coder who is qualified to render opinions as a billing and coding
    expert.
    See Ms. Pacheco’s expert reports and curriculum vitae. Defendants certify that this

    expert’s reports, curriculum vitae, fee schedule and testimony history was timely

    produced on February 15, 2019 in accordance with this Honorable Court’s Scheduling

    Order.

                                          45
    Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 46 of 54



     6. Sam Doyle
        13156 Wales Street
        New Orleans, LA 70128
        504-505-4663

         Plaintiffs’ injuries; Association with Plaintiffs; Contact before and after the accident;

         Mr. Doyle and Plaintiffs’ activities and movement prior to and after the accident; Social

         media postings; social media friends, relationships with people involved in similar

         accidents in New Orleans; communications with and/or contact with Plaintiffs, before

         or after the alleged accident; and information regarding common facts and direct

         connections to similar accidents in New Orleans.

The following witness may be called at trial, including:

     1. Shirley Morgan
        7836 South Coronet, Apt. A
        New Orleans, LA 70126
        504-296-6467

         Plaintiffs’ injuries; Social media postings; social media friends, relationships with

         people involved in similar accidents in New Orleans; communications with and/or

         contact with Plaintiffs, before or after the alleged accident; and information regarding

         common facts and direct connections to similar accidents in New Orleans.

     2. Nyla Arnold
        9808 Morrison
        New Orleans, LA 70127
        Phone number unknown

         Plaintiffs’ injuries; Plaintiffs’ activities and movement prior to and after the accident;

         Social media postings; social media friends, relationships with people involved in

         similar accidents in New Orleans; communications with and/or contact with Plaintiffs,

         before or after the alleged accident; and information regarding common facts and direct

         connections to similar accidents in New Orleans.

                                                46
Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 47 of 54



 3. Carl Morgan
    7836 South Coronet, Apt. A
    New Orleans, LA 70126
    504-905-2884

    Plaintiffs’ injuries; Social media postings; social media friends, relationships with

    people involved in similar accidents in New Orleans; communications with and/or

    contact with Plaintiffs, before or after the alleged accident; and information regarding

    common facts and direct connections to similar accidents in New Orleans.

 4. Ryan Harris
    12345 I-10 Service Road, Apt. 22
    New Orleans, LA 70128
    504-320-7988; 504-676-2297

    Plaintiffs’ injuries; Social media postings; social media friends, relationships with

    people involved in similar accidents in New Orleans; communications with and/or

    contact with Plaintiffs, before or after the alleged accident; and information regarding

    common facts and direct connections to similar accidents in New Orleans.

 5. Darnell Harris
    8701 Willow Street
    New Orleans, LA 70118
    504-346-2332

    Plaintiffs’ injuries; Social media postings; social media friends, relationships with

    people involved in similar accidents in New Orleans; communications with and/or

    contact with Plaintiffs, before or after the alleged accident; and information regarding

    common facts and direct connections to similar accidents in New Orleans.

 6. Selita Harris
    8701 Willow Street
    New Orleans, LA 70118
    504-315-8147




                                          47
Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 48 of 54



    Plaintiffs’ injuries; Social media postings; social media friends, relationships with

    people involved in similar accidents in New Orleans; communications with and/or

    contact with Plaintiffs, before or after the alleged accident; and information regarding

    common facts and direct connections to similar accidents in New Orleans.

 7. Tara Blunt
    1321 Lock Lomand Drive
    Harvey, LA 70058
    504-715-1444

    Plaintiffs’ injuries; Plaintiffs’ activities and movement prior to and after the accident;

    Social media postings; social media friends, relationships with people involved in

    similar accidents in New Orleans; communications with and/or contact with Plaintiffs,

    before or after the alleged accident; and information regarding common facts and direct

    connections to similar accidents in New Orleans.

 8. Jasmine Howard
    8530 Gervais Street
    New Orleans, LA 70127
    504-510-6640

    Plaintiffs’ injuries; Social media postings; social media friends, relationships with

    people involved in similar accidents in New Orleans; communications with and/or

    contact with Plaintiffs, before or after the alleged accident; and information regarding

    common facts and direct connections to similar accidents in New Orleans.

 9. Charlotte Jones
    3012 Packenham Dr.
    Chalmette, LA
    504 -722-6738
    Social media postings; social media friends, relationships with people involved in

   similar accidents in New Orleans; communications with and/or contact with Plaintiffs,




                                           48
Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 49 of 54



   before or after the alleged accident; and information regarding common facts and direct

   connections to similar accidents in New Orleans.

 10. Marlene Kennedy
    4000 Rose Street, Apt. 3206
    Chalmette, LA 70043

   Social media postings; social media friends, relationships with people involved in

   similar accidents in New Orleans; communications with and/or contact with Plaintiffs,

   before or after the alleged accident; and information regarding common facts and direct

   connections to similar accidents in New Orleans.

 11. Raymond Riley
    3400 St. Anthony St., Apt. 221
    New Orleans, LA 70122
    512- 804-8233

   Plaintiffs’ activities and movement prior to and after the accident; Social media

   postings; social media friends, relationships with people involved in similar accidents in

   New Orleans; communications with and/or contact with Plaintiffs, before or after the

   alleged accident; and information regarding common facts and direct connections to

   similar accidents in New Orleans.

 12. Cornelius Garrison
    1533 Foy St.
    New Orleans, LA 70122
    504-564-2011

   Plaintiffs’ activities and movement prior to and after the accident ; Social media

   postings; social media friends, relationships with people involved in similar accidents in

   New Orleans; communications with and/or contact with Plaintiffs, before or after the

   alleged accident; and information regarding common facts and direct connections to

   similar accidents in New Orleans.



                                          49
Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 50 of 54



 13. Michael Ruffin
    4921 Bonita Drive
    New Orleans, LA 70126
    504-249-1335; 504-657-2557

    Plaintiffs’ activities and movement prior to and after the accident; Social media

    postings; social media friends, relationships with people involved in similar accidents

    in New Orleans; communications with and/or contact with Plaintiffs, before or after the

    alleged accident; and information regarding common facts and direct connections to

    similar accidents in New Orleans.

 14. Paul Clark
     14771 Beekman Road,
     New Orleans, LA 70128
     504-287-6644
     Plaintiffs’ injuries; Plaintiffs’ activities and movement prior to and after the accident;

    Social media postings; social media friends, relationships with people involved in

    similar accidents in New Orleans; communications with and/or contact with Plaintiffs,

    before or after the alleged accident; and information regarding common facts and direct

    connections to similar accidents in New Orleans.

 15. Lesdreaka Dickson
     4937 Oled Drive,
     New Orleans, LA 70129
     504-205-1879

    Social media postings; social media friends, relationships with people involved in

    similar accidents in New Orleans; communications with and/or contact with Plaintiffs,

    before or after the alleged accident; and information regarding common facts and direct

    connections to similar accidents in New Orleans.

 16. Harry Dorsey
     7007 Salem Drive,
     New Orleans, LA 70127
     504-284-9874

                                           50
Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 51 of 54




    Social media postings; social media friends, relationships with people involved in

    similar accidents in New Orleans; communications with and/or contact with Plaintiffs,

    before or after the alleged accident; and information regarding common facts and direct

    connections to similar accidents in New Orleans.

 17. Stanford McNabb
     McNabb Rehabilitation Services
     303 Chance Street
     Lafayette, LA 70506
     Life care planner.

    See Mr. McNabb’s expert report and curriculum vitae. Defendants certify that this

    expert’s reports, curriculum vitae, fee schedule and testimony history was timely

    produced on February 15, 2019 in accordance with this Honorable Court’s Scheduling

    Order.

 18. Joe Schembre
     JS Investigations
     560 Oak Harbor Blvd., Ste. 201
     Slidell, LA 70458
     985-847-9954

    Investigation regarding common facts and direct connections to other questionable

    accidents in New Orleans, LA; Communication with any witnesses.

 19. Rick Champagne
     Photofax
     44W100 US Highway 20,
     800-659-9351
     Hampshire, Illinois, 60140.
     Surveillance of Antoine Clark conducted between August 20 – 22, 2018

 20. Any witness listed or sought to be called by any other party.




                                           51
    Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 52 of 54



                                            JURY TRIAL

   14. This case is a jury trial, applicable to all aspects of the case. Proposed jury instructions,

       special jury interrogatories, trial memoranda, and any special questions that the Court is

       asked to put to prospective jurors on voir dire shall be delivered to opposing counsel and

       filed with the Court no later than five business days prior to trial, unless otherwise

       ordered by the Court.

                      BIFURCATION REGARDING LIABILITY AND QUANTUM

   15. The issue of liability (will or will not) be tried separately from that of quantum.

                    MATERS THAT MIGHT EXPEDITE DISPOSITION OF CASE

   16. A statement describing any other matters that might expedite a disposition of the case.

       Plaintiffs: If Defendants remove all exhibits and witnesses that are not associated with

this case pertaining to Defendants’ fraud allegations. If the Court reminds the Defendants that

the fraud claims were denied two times, as well as reminding the Defendants that the Motion to

Amend the Answers for an Affirmative Defense of fraud was also denied.

                                         LENGTH OF TRIAL

   17. A statement that trial shall commence on 29th day of April, 2019 at 8:30 a.m.

       Plaintiffs submit the trail is expected to last five (5) days.

       Defendants submit the trial will last up to seven (7) days.

                                        PRE-TRIAL ORDER

  18. This pretrial order has been formulated after conference at which counsel for the

       respective parties have appeared. Reasonable opportunity has been afforded counsel for

       corrections, or additions, prior to signing. Hereafter, this order will control the course of




                                                  52
    Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 53 of 54



           the trial and may not be amended except by consent of the parties and the Court, or by

           order of the Court to prevent manifest injustice.

                                     POSSIBILITY OF SETTLEMENT

    19. Possibility of settlement of this case was considered.

           Plaintiffs: Offers in good faith were made by Plaintiffs with Judge Roby, nevertheless,

no counter offer or a good faith offer was made by Defense.

           Defendants: Defendants submit that Plaintiffs intentionally drove their vehicle into the

tractor/trailer operated by Randall Chambers. Defendants requested Plaintiffs dismiss their case,

with prejudice, and in exchange, Defendants would bear their own costs in defending this matter

to date.




                                                    53
    Case 2:18-cv-04373-SSV-KWR Document 152 Filed 04/12/19 Page 54 of 54



                                       SIGNATURES


/s/ Vanessa Motta ____________             /s/ Dustin L. Poché____________________
VANESSA MOTTA, #36915                      GUY D. PERRIER, #20323
MOTTA LAW, LLC                             DUSTIN L. POCHÉ, #33451
855 Baronne Street, 2nd Floor              PERRIER & LACOSTE, LLC
New Orleans, Louisiana 70113               One Canal Place
Tel: (504) 500-7245;                       365 Canal Street, Suite 2550
Fax: (504) 513-3122                        New Orleans, Louisiana 70130
Email: vanessa@mottalaw.com                Tel: (504) 212-8820;
ATTORNEYS FOR PLAINTIFFS                   Fax: (504) 212-8825
Kierra Thomas, Antoine Clark and Shirley   Email: gperrier@perrierlacoste.com
Harris                                     Email: dpoche@perrierlacoste.com
                                           ATTORNEYS FOR DEFENDANTS,
&                                          Randall Chambers, God’s Way Trucking, LLC,
                                           and Canal Insurance Company
/s/ Joseph M. Bruno ___________
JOSEPH M. BRUNO, #3604
DONALD D. REICHERT, JR., #33328
BRUNO & BRUNO, LLP
855 Baronne Street
New Orleans Louisiana 70113-1102
Tel: (504) 525-1335;
Fax: (504) 581-1493
Email: jbruno@brunobrunolaw.com
       don@brunobrunolaw.com
ATTORNEYS FOR PLAINTIFFS
Kierra Thomas, Antoine Clark and Shirley
Harris



                       ___________________________________________
                               HONORABLE SARAH S. VANCE
                        UNITED STATES DISTRICT COURT JUDGE
                     U.S.D.C. FOR EASTERN DISTRICT OF LOUISIANA


Dated: April 16, 2019




                                           54
